DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-7 and 9-11 are pending in the current application.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “sale” in line 6.  This should be change to “sail”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wind sensor device”, “a central device” and “a moving unit” in claim 1 and a “controller device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner interprets claim limitations noted as follows:
“a wind sensor device” is a telltale “moving unit” attached to the sail having an embedded MEMS acceleration sensor attached near the free end of the telltale 
“a central device” is a control and information unit containing processors and a graphic user interface.  
“a moving unit” is a telltale attached to the sail 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 5 and 11 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the reference MEMS accelerometer 202b.  As best interpreted by the examiner the reference accelerometer 202b is an essential element of the invention and should be included in the independent claim (See paragraph [0039] of the corresponding US Pub No. 2020/0283108). The examiner notes that the international search report indicated novelty for claim 8 (now cancelled) which applicant has partially incorporated into amended claim 1. However it appears applicant has left out this essential feature of the invention and added it to dependent claim 11. 
Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wind sensor device” in lines 2-3 and then later recites “wherein at least one of the wind sensing devices” in line 5.  The examiner suggests reciting “at least one wind sensor device” initially in lines 2-3.
Claim 2 recites the limitation “a controller device”.  It is unclear to the examiner what features and functionality are essential and provided by the controller device that are not provided by the central device.  Applicant discloses that the central device can take over the function of the controller device.  It appears to the examiner that features of the controller devices and central devices amount to no more than a central processing unit capable of sensory inputs and with graphical interface display.  The examiner considers a single controller or central processing unit as equivalent to the central device and controller device claimed by the applicant. 
Claim 4 recites the limitation “an external wind sensor device”.  It is unclear to the examiner what differentiates the external wind sensor device from the previously claimed wind sensor device of claim 1. 
Claim 6 recites the limitations “the built-in wind sensor device”, “the measured data”, “the difference in acceleration” and the “central device”. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites “the measured data from the built-in wind sensor electronic is processed and evaluated…”  It is unclear what “electronic” feature is being recited.
Claim 9 recites the limitation, “characteristics of the flow of air far from the sail”.  The term ‘far” is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 10 recites the limitations “the geomagnetic direction”, “the point of the built-in wind sensor device”, and “the point stationary compared to the sail”. There is insufficient antecedent basis for these claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gedeon, US 6308649 (disclosed by applicant) in view of Tapp, WO 2017133897 (disclosed by applicant).  Gedeon discloses an arrangement for displaying airflow around the sails including wind flow sensor arrays on each sail (See Column 7, line 59- Column 8 line 28), connected to a central device (implicit), and wherein the wind sensor device further comprises a moving unit (the examiner considers the disclosure of flexible fibers and shape tape attached to the sails to be a “moving unit”) a signal .
As best interpreted by the examiner the procedure of claims 6, 7 and 9 are encompassed by the use of the device of Gedeon as modified by Tapp. 
Allowable Subject Matter
Claims 10 and 11 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9834290 discloses an autonomous sailing vessel including a controller and sensors including an accelerometer. US 8869725, US 20070089658, US 3802372, US 5877415, US 8943885, US 3654807 and US 3763703 all are related to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617